93 So. 2d 522 (1957)
Forrest ADKINS
v.
STATE of Alabama.
7 Div. 359.
Supreme Court of Alabama.
March 14, 1957.
John Patterson, Atty. Gen., and Robt. G. Kilgore, Jr., Asst. Atty. Gen., for the petition.
Wales W. Wallace, Jr., and Handy Ellis, Columbiana, opposed.
MERRILL, Justice.
The single ground insisted upon in petition for writ of certiorari, filed by the Attorney General, is that the Court of Appeals erred in holding that "the argument *523 to the jury by the Solicitor to the effect that if the State had not made out a case, the Court would have taken it from the jury, was improper since the Solicitor was replying to the argument of defense counsel that the State had failed to make out a case."
We do not think the Court of Appeals meant to cite the quoted statement from 127 A.L.R. 362 as authority to be followed, but merely as a reference where citations for cases supporting part of that very general statement could be found. We think the Court of Appeals, in citing and discussing Loyall v. Commonwealth, 281 Ky. 497, 136 S.W.2d 784, 127 A.L.R. 352, and State v. Nathoo, 152 Iowa 665, 133 N.W. 129, made the point clear that, while the remark of the solicitor was improper and objectionable, had the trial court sustained the defendant's objection instead of overruling it, and possibly admonished the jury as suggested, the matter complained of would not have constituted reversible error. We so understand and construe the holding of the Court of Appeals.
Writ denied.
LIVINGSTON, C. J., and LAWSON and STAKELY, JJ., concur.